Affirm and Opinion Filed November, 2012




                                               In The
                                      Qlourt of ppeat9
                            jfiftfj itritt of 11exa5 at atta

                                         No. 05-12-00904-CR

                                    ANDRES HERRERA, Appellant

                                                V.

                                   THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F08-11091-R

                                   MEMORANDUM OPINION

                          Before Justices Richter, Lang-Miers, and Myers
                                     Opinion by Justice Myers

        Andres 1-lerrera was convicted of aggravated sexual assault with a deadly weapon.

Punishment was assessed at seven years’ imprisonment and a $2,000 fine. Appellant later filed a

motion for post-conviction DNA testing, which was denied. Based on the trial court’s findings

that appellant has not communicated with counsel and that he has been removed from the United

States and returned to his native country, we concluded appellant no longer desires to pursue the

appeal. We ordered the appeal submitted without briefs. See Tex. R. App. P. 38.8(b)(4). Absent

briefs, no issues are before us.
       Finding no fundamental error, we affirm the trial court’s order denying the motion for

post-conviction DNA testing.




                                                 LANA MY RS
                                                 JUSTICE

Do Not Publish
TEx, R. App. P.47
                              (!uitrt of \ppraIs
                       iftI! Thtrirt of iJixa at Thdta

                                      JUDGMENT

                                                 Appeal from the 265th Judicial District
ANDRES HERRERA,, Appellant                       Court of Dallas County, Texas (Trial Court
                                                 No. F08-11091-R).
No. 05-1 2-00904-CR         V.                   Opinion delivered by Justice Myers,
                                                 Justices Richter and Lang-Miers
THE STATE OF TEXAS, Appellee                     participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s
                                                                              order denying
appellant’s motion for post-conviction DNA testing.



Judgmententered    November 28,2012


                                                       LANA M ERS
                                                       JUSTICE